Citation Nr: 0105626	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether there was clear and unmistakable error in the 
effective date of an August 10, 1981 rating decision that 
awarded a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities, effective 
from May 15, 1981.

2. Whether there was clear and unmistakable error in the 
August 10, 1981 rating decision that granted 
noncompensable evaluations for residuals of a left wrist 
gunshot wound, fracture of the left fifth metatarsal of 
the left foot and gunshot wound scar of the right upper 
back and right cheek and a combined 10 percent rating 
under the provisions of 38 C.F.R. § 3.324.

3. Entitlement to service connection for residuals of a shell 
fragment wound to the lower back.

4. Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left wrist, including 
post-traumatic arthritis, painful motion and loss of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 1999 and September 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

On his November 1999 substantive appeal the veteran requested 
a hearing before a member of the Board at the RO.  The 
veteran submitted a statement in March 2000 in which he 
stated that he wished to cancel his hearing request.  

The veteran's claims of whether there was clear and 
unmistakable error in the August 1981 decision that granted 
noncompensable disability evalautions for residuals of a left 
wrist gunshot wound, residuals of a fracture of the left 
fifth metatarsal of the left foot and gunshot wound scars of 
the right upper back and right cheek and a 10 percent 
combined disability rating, entitlement to service connection 
for residuals of a shell fragment wound to the lower back and 
entitlement to an increased rating for residuals of a gunshot 
wound to the left wrist, including post-traumatic arthritis, 
painful motion and loss of motion, are the subject of a 
Remand section of this decision.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in May 1946.

2.  The veteran's original claim for VA benefits was received 
on May 15, 1981.

3.  The veteran has made no allegations as to any error in 
fact or law in the assignment of the May 15, 1981 effective 
date for the grant of disability compensation benefits in 
terms that explain why the result of that decision would have 
been manifestly different but for the alleged error.


CONCLUSION OF LAW

The August 10, 1981 rating decision, that granted a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities effective from May 15, 1981, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that there was clear and unmistakable 
error in an August 10, 1981 rating decision.  This decision 
granted service connection and noncompensable ratings for 
residuals of a gunshot wound to the left wrist; for residuals 
of a fracture to the left fifth metatarsal; and for a gunshot 
wound scar to the right upper back (shoulder) and right 
cheek.  The August 10, 1981 rating decision granted the 
veteran a 10 percent rating on the basis that he had multiple 
noncompensable service-connected disabilities that resulted 
in interference with normal employability, even though none 
of his disabilities were individually compensable.  The 
veteran claims that the August 10, 1981 decision was clearly 
and unmistakably erroneous in that it granted the 10 percent 
rating effective from May 1981, rather than from the date of 
his discharge from service in May 1946.  The veteran 
maintains that he experienced service-connected disability 
ever since discharge from service.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

A disagreement with how the RO evaluated the facts before it 
is inadequate to raise such a claim.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  A claimant must assert more than a 
mere disagreement over how the facts were weighed.  Morris v. 
West, 13 Vet. App. 94, 97 (1999).

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. at 314. 

The Board notes that the regulation regarding the effective 
date for disability compensation for direct service 
connection claims has not changed since 1981. Service 
connection will become effective the day following separation 
from active service if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (b)(2)(i) (2000).

The veteran claims that he has experienced his service-
related disabilities since discharge from service.  However, 
the veteran has not asserted, and the record does not 
reflect, that either the correct facts were not before the 
adjudicator, or that the law at that time was incorrectly 
applied.  In this case, the veteran was discharged from 
active service in May 1946 and his original claim was 
received on May 15, 1981.  The August 1981 rating decision 
considered the veteran's service medical records and findings 
of a June 1981 VA examination.  The Board finds that the 
August 10, 1981 rating decision correctly granted the veteran 
benefits effective from the date of receipt of his claim. 

The veteran has failed to allege clear and unmistakable error 
with the requisite specificity and there is, thus, no 
requirement that the Board address the merits of the clear 
and unmistakable error claim regarding the effective date for 
the grant of the 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  See Fugo v. 
Brown, 6 Vet. App. at 45; Luallen v. Brown, 8 Vet. App. at 
96.

In view of the foregoing, the RO's August 1981 decision to 
grant the veteran a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities effective from 
May 15, 1981, did not contain clear and unmistakable error.  
As a consequence, the Board finds that the veteran has failed 
to establish a valid claim of clear and unmistakable error 
and, thus, his claim must be denied due to the absence of 
legal merit under the law.  See Luallen v. Brown, 8 Vet. App. 
at 95; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

Clear and unmistakable error not having been found in the 
August 10, 1981 rating decision that granted a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities effective from May 15, 1981, the benefit sought 
on appeal is denied.


REMAND

On his November 1999 substantive appeal, the veteran claimed 
that there was clear and unmistakable error in the August 10, 
1981 rating decision for failing to grant him a rating in 
excess of 10 percent.  The RO denied this claim in a January 
2000 rating decision.  The Board construes a May 2000 
statement from the veteran's local service representative as 
a notice disagreement to the May 2000 decision.  The Board 
notes that the RO has not issued a statement of the case with 
regard to the veteran's claim of whether there was clear and 
unmistakable error in the August 10, 1981 rating decision 
that granted noncompensable evaluations for residuals of a 
left wrist gunshot wound, fracture of the left fifth 
metatarsal of the left foot and gunshot wound scars of the 
right upper back and right cheek and a combined 10 percent 
rating under the provisions of 38 C.F.R. § 3.324.  Since 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case for this issue is a procedural defect 
requiring remand.  See 38 U.S.C.A. § 7105; see also Manlincon 
v. West, 12 Vet. App. 238 (1999) (The notice of disagreement 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a statement of 
the case.).

The veteran claims that he is entitled to service connection 
for residuals of a shell fragment wound to the lower back.  
There is a January 1999 VA examination report that does not 
relate the veteran's current low back disability to service.  
There is also a June 1999 statement from a private physician, 
S.M.S., M.D., who states that the veteran has chronic low 
back problems due to a shell fragment wound during service.  
The Board is of the opinion that since there is a conflict in 
the medical evidence, clarification must be obtained.

The veteran also seeks an increased rating for residuals of a 
gunshot wound to the left wrist, including post-traumatic 
arthritis, painful motion, and loss of motion.  The veteran 
was afforded a VA examination of his left wrist in January 
1999.  A June 1999 report from a private physician, T.G.S., 
M.D., indicates that the veteran experienced increased 
disability of the left wrist and that the veteran should 
undergo left wrist surgery.  Since the record indicates that 
the veteran has increased left wrist disability since his 
last VA examination, a new VA examination is warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand of the claim for 
entitlement to service connection for residuals of a shell 
fragment wound to the lower back and the claim for 
entitlement to an increased rating for residuals of a gunshot 
wound to the left wrist, including post-traumatic arthritis, 
painful motion, and loss of motion, is required.  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1. The RO should issue a statement of the 
case concerning the issue of whether 
there was clear and unmistakable error 
in the August 10, 1981 rating decision 
that granted noncompensable 
evaluations for residuals of a left 
wrist gunshot wound, fracture of the 
left fifth metatarsal of the left foot 
and gunshot wound scars of the right 
upper back and right cheek and a 
combined 10 percent rating under the 
provisions of 38 C.F.R. § 3.324.  If, 
and only, if the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

2. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have recently treated him for low 
back and left wrist disabilities.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have 
not been previously secured, including 
any treatment records from T.G.S., 
M.D., and medical records pertaining 
to any left wrist surgery that may 
have been performed.  If the RO is 
unable to obtain any identified 
records, it must identify to the 
veteran which records were 
unobtainable, the RO must describe to 
the veteran the efforts which were 
made in the attempt to obtain those 
records, and RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

3. The RO should write to S.M.S., M.D., 
and request copies of his treatment 
records of the veteran.  Dr. S.M.S. 
should also be requested to indicate 
what low back disorder the veteran's 
experiences due to a shell fragment 
wound in service and to provide 
reasons and bases for his opinion.

4. Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine 
the etiology of any diagnosed low back 
disorder and the nature and extent of 
his service-connected left wrist 
disability.  The claims file should be 
provided to the examiner for review 
prior to the examination.  Low back 
disorder: All tests and studies should 
be conducted and all clinical findings 
reported in detail.  The examiner 
should examine the veteran's service 
medical records as well as the post 
service medical records and express an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability) that any currently 
diagnosed low back disorder is related 
to the veteran's military service or 
to an incident of service origin.  
Increased rating for left wrist 
disability: All indicated tests and 
studies, including neurological 
examination if deemed appropriate 
should be performed and all clinical 
findings should be described in 
detail.  The examiner should provide a 
detailed description as to any scar or 
other residuals that the veteran 
alleges are due to residuals of a left 
wrist gunshot wound, including the 
location, size, and appearance of such 
residuals.  The examiner should 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the left 
wrist should be described.  The 
examiner should be requested to 
identify any objective evidence of 
pain and all functional loss of the 
left wrist due to pain.  The examiner 
should specifically indicate the range 
of left wrist motion performed without 
pain and the range of motion 
accompanied by pain.  This examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability of the left wrist on repeated 
use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected left wrist 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.

5. The RO should then review the claims 
file to ensure that all of the above 
requested development has been 
completed.  In particular, the RO 
should ensure that the VA examination 
complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998). 

6. The RO must notify the veteran and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary 
that is necessary to substantiate his 
claims.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
by VA.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

8. When the foregoing actions are 
completed, the RO should readjudicate 
the veteran's claims for entitlement 
to service connection for residuals of 
a shell fragment wound to the lower 
back and an increased rating for 
residuals of a gunshot wound to the 
left wrist, including post-traumatic 
arthritis, painful motion, and loss of 
motion.  In readjudicating the left 
wrist claim, the RO should consider 
application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also consider 
the applicability of a separate 
compensable rating for any residual 
left wrist gunshot wound scar under 
Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration, and 
explain why the next higher evaluation 
is not warranted.

9. If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, the RO should 
issue a supplemental statement of the 
case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an 
appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	D.J. DRUCKER 
	Acting Member, Board of Veterans' Appeals



 



